Citation Nr: 1434638	
Decision Date: 08/04/14    Archive Date: 08/08/14

DOCKET NO.  10-03 880	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

1.  Entitlement to an initial rating in excess of 10 percent for callosities of the left great toe, plantar surface.

2.  Entitlement to an initial rating in excess of 10 percent for callosities of the right great toe, plantar surface.

3. Entitlement to service connection for a lumbar spine disability, claimed as a herniated disc.


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel


INTRODUCTION

The Veteran had active duty service from December 1957 to December 1960.

This matter was originally before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Philadelphia, Pennsylvania Department of Veterans Affairs (VA) Regional Office (RO).  In June 2011, the Veteran appeared at a hearing before an Acting Veterans Law Judge.  In May 2012, the Board issued a decision that partially granted the claims of entitlement to an initial rating in excess of 10 percent for callosities of the left great toe, plantar surface and entitlement to an initial rating in excess of 10 percent for callosities of the right great toe, plantar surface; and denied the claim of entitlement to service connection for a lumbar spine disability, claimed as a herniated disc.

In September 2013, pursuant to a settlement agreement in the case of National Org. of Veterans' Advocates, Inc. v. Secretary of Veterans Affairs, 725 F.3d 1312 (Fed. Cir. 2013), the Board sent the Veteran a letter notifying him of an opportunity to receive a new decision from the Board that would correct any potential due process error relating to the duties of the Acting Veterans Law Judge that conducted the June 2011 hearing.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010) (holding that the requirements of 38 C.F.R. § 3.103(c)(2) apply to a hearing before the Board and that a Veterans Law Judge has a duty to explain fully the issues and to suggest the submission of evidence that may have been overlooked).  In October 2013, the Veteran responded that he wished to have the prior decision vacated and a new one issued in its place.  The Veteran requested to appear at an in-person hearing at his local RO before a Veterans Law Judge.  In June 2014, the May 2012 Board decision was vacated.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In October 2013, the Veteran requested an in-person hearing before the Board at the local RO.  See the October 2013 response.   

It is a basic principle of veterans' law that the Board shall decide an appeal only after affording the claimant an opportunity for a hearing.  38 U.S.C.A. § 7104 (West 2002).  Pursuant to 38 C.F.R. § 20.700 (2013), a hearing on appeal before the Board will be granted if a claimant expresses a desire to appear in person.  The importance of responding to a request for a hearing is recognized under 38 C.F.R. § 20.904(a)(3) (2013), as a Board decision may be vacated when there is a prejudicial failure to afford an appellant a personal hearing.  To ensure full compliance with due process requirements, a remand is required.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for an in-person hearing to be held at the RO before a Veterans Law Judge at the earliest opportunity possible.  38 U.S.C.A. § 7107 (West 2002).  A copy of the notice sent to the Veteran referable to the scheduling of the hearing should be placed in the record, keeping in mind the 30-day advance notice requirement specified at 38 C.F.R. § 19.76 (2013). 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



